     Case 4:20-cr-00525 Document 22 Filed on 12/01/20 in TXSD Page 1 of 6
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          December 01, 2020
                       UNITED STATES DISTRICT                              David J. Bradley, Clerk
                      COURT SOUTHERN DISTRICT
                      OF TEXAS HOUSTON DIVISION

United States of America,                 §
                                          §
             Plaintiff,                   §
v.                                        §       Case No. 4:20-cr-525
                                          §
Arael Doolittle,                          §
                                          §
             Defendant.                   §

                          ORDER REVOKING BOND

       On December 1, 2020, the court held a hearing on the government’s

motion to revoke the order releasing Defendant Arael Doolittle to pretrial

supervision. ECF No. 16. Because the court finds that Defendant is not likely to

abide by the court’s conditions the motion is GRANTED.

       The court released Defendant on bond on October 29, 2020. ECF Nos. 9,

10. The Government moved to revoke his bond on the basis that he violated his

conditions of release, specifically that he failed to notify Pretrial Services

(“PTS”) in writing before changing his address.

       At the hearing on December 1, 2020, the case agent, a Special Agent with

the FBI, and two and two Special Agents with the United States Secret Service

testified about Defendant’s whereabouts immediately before and after he was

released on bond. All three have been involved in the investigation of either this

case, or another felony case pending against Defendant, 4:20-cr-621. The
    Case 4:20-cr-00525 Document 22 Filed on 12/01/20 in TXSD Page 2 of 6




witnesses testified based on cell phone records, including current and historical

location data, as well as conversations with Defendant, his wife, and his business

partner.

      The case agent testified that, on October 28, 2020, he had an arrest warrant

and attempted to arrest Defendant at Defendant’s home. He was not home, and

Defendant’s wife informed the agent that she thought he was in South Texas near

the border. His family and the case agent attempted to call Defendant for several

hours, but he did not answer his phone. The case agent contacted Defendant’s

lawyer, who said he would have Defendant call. When Defendant failed to call,

the case agent called him again and he answered. Defendant represented that he

was in South Texas. The case agent arranged for Defendant to turn himself in the

next morning, which Defendant did. However, the evidence established later,

upon obtaining Defendant’s cell phone record and location data, that Defendant

was not in South Texas as he represented to the case agent. Instead, he was in

Galveston, Texas. Thus, the evidence established that Defendant lied about

where he was to the FBI before his arrest.

      After he turned himself in, Defendant was arrested and appeared in court

for his initial appearance with retained counsel. Defendant represented to PTS at

the time of his interview that he would return to the marital home with his wife

of 35 years. The Government agreed to his release on bond. His wife was
    Case 4:20-cr-00525 Document 22 Filed on 12/01/20 in TXSD Page 3 of 6




designated as his surety on the bond. As a condition of his bond, Defendant was

to notify Pretrial Services or the court in writing in advance of any change in his

address. ECF No. 10 at 1. During the hearing, Defendant was instructed that he

was to live at the marital home and could not change his address without

informing PTS in advance. The court admonished Defendant of the

consequences of failing to abide by the conditions of release. One of those

consequences was that his release could be revoked pending trial. Defendant said

he understood. Later that day, his wife appeared at the courthouse and signed the

bond as his surety, after which Defendant was released.

      The evidence established that upon leaving the courthouse on October 29,

Defendant did not return to his marital home. Instead, for the next month he was

living in hotels in Galveston, Texas. At first, he lived for several weeks at the

San Luis Hotel in a condo. In the interim, Defendant was in contact with his PTS

officer who appeared at the hearing. She informed the court that Defendant told

her that he and his wife had some problems, and he was with a friend in

Galveston. He did not inform PTS that he had not returned to the home. In fact,

PTS reviewed the terms of the bond with Defendant, including the requirement

that he live at his marital home and that he could not change his address without

informing PTS in writing. He confirmed the address and confirmed that he lived

there with his wife and two adult children. He said he understood the terms of his
    Case 4:20-cr-00525 Document 22 Filed on 12/01/20 in TXSD Page 4 of 6




release. Defendant arranged for a virtual home visit with his PTS officer so that

she could inspect the home. Eventually, the home tour was arranged for

November 20, 2020.

      The Secret Service special agent went to Defendants home in early

November and learned from his wife that he was not home. His wife admitted

that their relationship was fractured, but she had not yet divorced him. Based on

phone records, the Secret Service learned that Defendant was living at the San

Luis hotel. Based on interviews with hotel staff, they learned that Defendant was

living in a condo, rented under the name of Jose Martinez and paid for by a

credit card in Martinez’s name. His car was in the valet lot. He had been living

there for several weeks. The hotel staff reported that there was heavy foot traffic

in and out of the condo. The Secret Service obtained a warrant for the hotel

condo in the other case. On November 13, 2020, they executed the search

warrant and found Defendant, Eric Lafowl, who said he was Defendant’s

business partner, and a woman named Marue Bellow, who was Martinez’s wife

and Lafowl’s companion. After the search warrant was executed, Defendant and

his companions left the San Luis and moved to another hotel in Galveston, where

Defendant apparently remained until his arrest on November 20, 2020.

      The Secret Service had obtained and arrest warrant and attempted to

execute it at Defendant’s home based on information that he would be there for a
     Case 4:20-cr-00525 Document 22 Filed on 12/01/20 in TXSD Page 5 of 6




 virtual home visit with PTS on November 20, at 1:00. The Secret Service arrived

 at Defendant’s home at that time, but no one was home. Defendant drove up to

 the front of the house about an hour later with Lafowl. Defendant was arrested.

 Lafowl told the Secret Service that they had driven in from Galveston for the

 home tour with PTS. Lafowl called the PTS officer to inform her that Defendant

 had been arrested and could not go forward with the tour.

      At the hearing, Defendant’s wife claimed she did not understand the terms of

the bond that Defendant was required to live at the house. She claims that no one

explained it to her when she signed the bond, however, that would be inconsistent

with usual protocol of the court’s staff and the court finds this statement is not

credible. Defendant also claimed to have misunderstood that he had to live at his

home. The court also finds this is not credible given the court’s admonition at the

bond hearing and PTS’s review of the bond conditions with Defendant and his

acknowledgement that he understood. Further, he arranged a home tour for the

very purpose of convincing PTS that he lived at home and it was suitable.

      Revocation of supervised release is governed by 18 U.S.C. § 3148. Pursuant

to 18 U.S.C. § 3148(b)(1)(B), the court finds by clear and convincing evidence that

Defendant has violated the terms of his pretrial release. Due to his failure to ever

return to the marital home to live as represented at the time of his release, his

wife’s, who is the surety, lack of knowledge of Defendant’s whereabouts or
     Case 4:20-cr-00525 Document 22 Filed on 12/01/20 in TXSD Page 6 of 6




activities, his living in a hotel under another person’s name and credit card, his

failure to report to pretrial services that he was in fact living in Galveston, for

arranging a home virtual tour with his PTS officer in an effort to mislead her into

believing that he was living in the home, and his moving from one hotel to another

after the Secret Service executed a search warrant at the San Luis, the court finds,

pursuant to 18 U.S.C. § 3148(b)(2)(B), that Defendant is unlikely to abide by any

condition or combination of conditions of release. Therefore, Defendant’s bond is

revoked, and he is ordered detained pending sentencing in this matter.


      Signed on December 1, 2020, at Houston, Texas.


                                            ___________________________________
                                                    Dena Hanovice Palermo
                                                 United States Magistrate Judge
